—In an action to recover damages for personal injuries, etc., the defendants Clifford M. Soncini and Long Island Yellow Transportation Corp. appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (DiNoto, J.), dated May 27, 1997, as (1) granted that branch of the plaintiffs’ motion which was for summary judgment against them, and (2) granted the cross motion of the defendants Clifford M. Soncini and Long Island Yellow Transportation Corp. for, in effect, reargument of the plaintiffs’ motion, inter alia, to strike the answer of Clifford M. Soncini, and, upon reargument, adhered to the original determination.
Ordered that the order is affirmed insofar as appealed from, with costs.
Since the appellants failed to show an adequate basis to support the cross motion, which was, in effect, for reargument, the court properly adhered to its prior determination (see, CPLR 2221). Furthermore, since the appellants failed to raise a triable issue of fact in opposition to the evidence presented in support of the plaintiffs’ motion for summary judgment, the court properly granted summary judgment to the plaintiffs. Ritter, J. P., Goldstein, McGinity and Luciano, JJ., concur.